Attomeys at Law
2881 BUSINESS PARK COURT, SUITE 200
LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 ¢@ FAx 702 251 5405

WOOD, SMITH, HENNING & BERMAN LLP

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00240-LRH-CBC Document 58 Filed 09/13/19 Page 1 of 3

Joe! D. Odou

Nevada Bar No. 7468
jodou@wshblaw.com

Susana Santana

Nevada Bar No. 13753
ssantana@wshblaw.com

Wood, Smith, Henning & Berman LLP
2881 Business Park Court, Suite 200
Las Vegas, NV 89128-9020
Telephone: 702 251 4100

Facsimile: 702 251 5405

Attorneys for Defendant, BROOKSTONE
STORES, INC.

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA, NORTHERN DIVISION

ALEXANDER "SASHA" RIES, a Minor, by
and through his Guardian Ad Litem,
MICHAEL RIES,

Plaintiff,
Vv.

CARDIFF SPORT TECHNOLOGIES, LLC
dba CARDIFF SKATE COMPANY, a
Delaware Limited-Liability Company;
BROOKSTONE STORES, INC., a Foreign
Corporation dba BROOKSTONE; DOES 1
through 300, inclusive; ROE
CORPORATIONS 1 through 300, inclusive,

Defendants.

 

 

Case No. 3:18-cv-00240-LRH-CBC

WOOD, SMITH, HENNING & BERMAN
LLP'S MOTION FOR REMOVAL OF
ONLY ATTORNEY CHRISTINA M.
MAMER FROM SERVICE LIST

Trial Date: None Set

COME NOW, Defendant, BROOKSTONE STORES, INC. (hereinafter "Defendant"), by

and through their attorneys of record, WOOD, SMITH, HENNING & BERMAN LLP ("Wood

Smith") hereby submit their Motion for Removal of only Attorney CHRISTINA M. MAMER,

from electronic service list as an Attorney for Defendant.

Christina M. Mamer was previously employed by Wood Smith. As Ms. Mamer is no

longer employed by Wood Smith, and is no longer involved in this case, we respectfully request

LEGAL:058 19-004 1/12737999.1

Case No. 3:18-cv-00240-LRH-CBC

 

WOOD, SMITH, HENNING & BERMAN LLP'S MOTION FOR REMOVAL OF ONLY ATTORNEY CHRISTINA
M. MAMER FROM SERVICE LIST

 
WOOD, SMITH, HENNING & BERMAN LLP

Attomeys at Law
2881 BUSINESS PARK COURT, SUITE 200

LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 ¢ Fax 702 251 5405

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:18-cv-00240-LRH-CBC Document 58 Filed 09/13/19 Page 2 of 3

that she be removed from the electronic service list.
This instant Motion is filed for the sole purpose of requesting removal of only Attorney
Christina M. Mamer from the electronic service list. The specific e-mail address is as follows:

(1) cmamer@wshblaw.com
DATED: September 13, 2019 WOOD, SMITH, HENNING & BERMAN LLP

 

By: /s/ Joel D. Odou

JOEL D. ODOU

SUSANA SANTANA
Attorneys for Defendant, BROOKSTONE STORES,
INC.

 

DATED: ILE /20 LZ

LEGAL:058 19-004 1/12737999. | -2- Case No. 3:18-cv-00240-LRH-CBC

WOOD, SMITH, HENNING & BERMAN LLP'S MOTION FOR REMOVAL OF ONLY ATTORNEY CHRISTINA
M. MAMER FROM SERVICE LIST

 

 
Case 3:18-cv-00240-LRH-CBC Document 58 Filed 09/13/19 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on this 13 day of September, 2019, a true and correct copy
of WOOD, SMITH, HENNING & BERMAN LLP'S MOTION FOR REMOVAL OF ONLY
ATTORNEY CHRISTINA M. MAMER FROM SERVICE LIST was served via the United

States District Court CM/ECF system on all parties or persons requiring notice.

Attomeys at Law
2881 BUSINESS PARK COURT, SUITE 200
LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 ¢ Fax 702 251 5405

WOOD, SMITH, HENNING & BERMAN LLP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

By /s/ Alex J. Moya
Alex J. Moya, an Employee of
WOOD, SMITH, HENNING & BERMAN LLP

 

 

 

LEGAL:058 19-004 1/12737999.1 -3- Case No. 3:18-cv-00240-LRH-CBC

WOOD, SMITH, HENNING & BERMAN LLP'S MOTION FOR REMOVAL OF ONLY ATTORNEY CHRISTINA
M. MAMER FROM SERVICE LIST

 

 
